COURT OF CHANCERY
                                   OF THE
                             STATE OF DELAWARE
  LORI W. WILL                                              LEONARD L. WILLIAMS JUSTICE CENTER
VICE CHANCELLOR                                               500 N. KING STREET, SUITE 11400
                                                             WILMINGTON, DELAWARE 19801-3734

                           Date Submitted: April 11, 2022
                            Date Decided: July 8, 2022

Geoffrey G. Grivner, Esquire                  Larry R. Wood, Jr., Esquire
Kody M. Sparks, Esquire                       Anna E. Currier, Esquire
Buchanan Ingersoll & Rooney PC                Blank Rome LLP
500 Delaware Avenue, Suite 720                1201 North Market Street, Suite 800
Wilmington, Delaware 19801                    Wilmington, Delaware 19801


      RE:    Adam Klein & Tara Klein v. ECG Topco Holding, LLC,
             C.A. No. 2021-0701-LWW

Dear Counsel:

      This decision addresses the defendant’s motion to dismiss under Court of

Chancery Rules 12(b)(1) and 12(b)(6). For the reasons discussed below, the motion

is granted. This action generally lacks an actual controversy and the plaintiffs seek

what amounts to an advisory opinion. The single portion of the dispute that appears

ripe fails to state a claim upon which relief can be granted. The plaintiffs’ claims

are therefore dismissed without prejudice.
C.A. No. 2021-0701-LWW
July 8, 2022
Page 2 of 17

I.        FACTUAL BACKGROUND1

          Plaintiff Adam Klein (“Klein”) is a Class B member of defendant ECG Topco

Holdings, LLC (the “Company”), a Delaware entity that owns a controlling interest

in healthcare consulting firm Executive Consulting Group, LLC.2                Klein was

employed by Executive Consulting Group from 2013 to 2020.3

          On November 1, 2019, the Company’s members (including Klein) entered

into the Third Amended and Restated Limited Liability Company Agreement of

ECG Topco Holdings, LLC (the “LLC Agreement”).4 As of that date, Klein held

1,700,000 Class B units.5        On September 9, 2020, plaintiff Tara Klein took

possession of 90% of Klein’s units in connection with their divorce.6

          The plaintiffs’ divorce agreement constituted a “Triggering Event” as defined

by the LLC Agreement.7 Section 8.02(h) of the LLC Agreement includes in its


1
  The facts described in this section are drawn from the plaintiffs’ Verified Complaint and
the documents it incorporates by reference. Dkt. 1 (“Compl.”); see Winshall v. Viacom
Int’l, Inc., 76 A.3d 808, 818 (Del. 2013) (“[A] plaintiff may not reference certain
documents outside the complaint and at the same time prevent the court from considering
those documents’ actual terms.” (quoting Fletcher Int’l, Ltd. v. ION Geophysical Corp.,
2011 WL 1167088, at *3 n.17 (Del. Ch. Mar. 29, 2011))).
2
    Compl. ¶¶ 1, 3-4, 9.
3
    Id. ¶¶ 8, 25.
4
    Compl. Ex. A (“LLC Agreement”) (Dkt. 1).
5
    Compl. ¶ 9.
6
    Id. ¶¶ 17-18.
7
    Id. ¶ 19.
C.A. No. 2021-0701-LWW
July 8, 2022
Page 3 of 17

definition of Triggering Event the “possession [including by a Spouse as a result of

divorce] of an Affected Member’s Units.”8 On September 11, 2020, Klein delivered

a “Triggering Event Communication” to the Company pursuant to Section 8.02 of

the LLC Agreement.9

         Section 8.01 of the LLC Agreement provides that, upon the occurrence of a

Triggering Event, a Class B member is “deemed to have made an offer to Transfer”

his or her units.10 The LLC Agreement explains that other Class B members, the

Company, or ECG Acquisition Inc. (the Company’s sole Class A and controlling

member) are to purchase the ”Affected Units” to be tendered after a Triggering

Event.11 Section 8.04 of the LLC Agreement sets out the procedure by which those

Affected Units are to be offered, the price to be paid for the units, and when and how

such payment is to be made.12

         On October 23, 2020, Executive Consulting Group terminated Klein’s

employment.13 The LLC Agreement contains several restrictive covenants that run

from November 1, 2019 to the later of November 1, 2024 and the third anniversary


8
    LLC Agreement § 8.02(h).
9
    Compl. ¶ 20; see LLC Agreement § 8.02.
10
     LLC Agreement § 8.01.
11
     Id. § 8.04(a); see Compl. ¶ 21.
12
     LLC Agreement § 8.04.
13
     Compl. ¶ 25.
C.A. No. 2021-0701-LWW
July 8, 2022
Page 4 of 17

of the date a member is no longer providing services to the Company (in Klein’s

case, October 23, 2023).14 Section 12.02(a) of the LLC Agreement includes a non-

compete provision and Section 12.02(b) contains a non-solicitation provision.15

          On November 11, 2020, counsel for the Company and Executive Consulting

Group sent Klein a draft severance agreement that required Klein to sell his units for

$0.30 per share.16 According to that draft agreement, the $0.30 per share price

represented the “Applicable Liquidation Value” of the units as of September 30,

2020, in accordance with the LLC Agreement.17

          The plaintiffs’ Verified Complaint, in which they dispute the Company’s

interpretation of the purchase price provisions in the LLC Agreement as applied to

their units, was filed on August 16, 2021.18 The Complaint advances two counts.

          Count One is styled as a breach of contract claim “seeking a determination

regarding the construction of the LLC Agreement.”19 The plaintiffs seek a series of

declarations as relief. Effectively, they ask the court to declare that the LLC

Agreement requires ECG Acquisition to purchase the Kleins’ units at $1 per share


14
     LLC Agreement § 12.02(d); see Compl. ¶¶ 12-15.
15
     See LLC Agreement §§ 12.02(a)-(b).
16
     Compl. ¶ 26.
17
     Id. ¶ 26.
18
     Dkt. 1.
19
     Compl. ¶ 41.
C.A. No. 2021-0701-LWW
July 8, 2022
Page 5 of 17

(the allegedly applicable “Triggering Event Purchase Price”), that ECG Acquisition

must pay for the units on a monthly basis over a three-year period that began on

September 9, 2020, and that ECG Acquisition is delinquent on those payments

(together, the “Payment Claim”).20 They also ask the court to declare that the

restrictive covenants in Sections 12.02(a) and 12.02(b) of the LLC Agreement are

void because the Company and ECG Acquisition breached that contract—the former

by failing to properly notify ECG Acquisition of its decision not to purchase the

Kleins’ units and the latter by failing to pay the Kleins (the “Purchase Notice

Claim”).21

         Count Two is also styled as a breach of contract claim. The plaintiffs seek a

declaration that the restrictive covenants in Sections 12.02(a) and 12.02(b) of the

LLC Agreement are overbroad and unenforceable under Delaware law.22

         The defendant moved to dismiss the Complaint on October 22, 2021.23 After

briefing was complete, I heard oral argument on the defendant’s motion on April 11,

2022.24


20
   Specifically, the Payment Claim consists of the declaratory judgments sought in
paragraphs 45-49 of the Complaint.
21
     Compl. ¶ 50.
22
     Id. ¶¶ 51-58.
23
     Dkt. 12.
24
     Dkt. 31.
C.A. No. 2021-0701-LWW
July 8, 2022
Page 6 of 17

II.      LEGAL ANALYSIS

         The defendant seeks dismissal under Court of Chancery Rules 12(b)(1) and

12(b)(6). It argues that the court lacks subject matter jurisdiction over the plaintiffs’

claims because no justiciable controversy exists. The defendant also contends that

dismissal is proper under Rule 12(b)(6) because that the plaintiffs have not stated a

claim upon which relief can be granted.25 For the reasons discussed below, Count

One’s Payment Claim and Count Two are dismissed under Rule 12(b)(1) and Count

One’s Purchase Notice Claim is dismissed under Rule 12(b)(6).

         A.     Rule 12(b)(1) Arguments

         When considering a motion to dismiss under Rule 12(b)(1) for lack of subject

matter jurisdiction, I must take all well-pleaded allegations as true and construe

reasonable inferences in the non-movant’s favor.26 “The burden of establishing the

Court’s subject matter jurisdiction rests with the party seeking the Court’s

intervention.”27




25
     See Def.’s Opening Br. 1 (Dkt. 17).
26
     de Adler v. Upper N.Y. Inv. Co., 2013 WL 5874645, at *7 (Del. Ch. Oct. 31, 2013).
27
     Ropp v. King, 2007 WL 2198771, at *2 (Del. Ch. July 25, 2007).
C.A. No. 2021-0701-LWW
July 8, 2022
Page 7 of 17

         This court has subject matter jurisdiction over a declaratory judgment action

where, among other things, an “actual controversy” exists between the parties.28 For

an actual controversy to exist, “the issue involved in the controversy must be ripe

for judicial determination.”29 Determining ripeness, in turn, requires “a common

sense assessment of whether the interests of the party seeking immediate relief

outweigh the concerns of the court ‘in postponing review until the question arises in

some more concrete and final form.’”30 A controversy is generally ripe where the

“material facts are static” and “litigation sooner or later appears to be unavoidable.”31

                1.     The Payment Claim

         The defendant moves to dismiss the Payment Claim in Count One pursuant to

Rule 12(b)(1), arguing that the plaintiffs have not pleaded an actual controversy.

Though the plaintiffs attempt to parse the LLC Agreement to support an



28
   Cedarview Opportunities Master Fund, L.P. v. Spanish Broad. Sys., Inc., 2018 WL
4057012, at *20 (Del. Ch. Aug. 27, 2018); see 10 Del. C. § 6501. The Complaint provides
that the court has subject matter jurisdiction pursuant to 6 Del. C. § 18-111. Compl. ¶ 5.
29
   Stroud v. Milliken Enters., Inc., 552 A.2d 476, 480 (Del. 1989) (quoting Rollins Int’l,
Inc. v. Int’l Hydronics Corp., 303 A.2d 660, 663 (Del. 1973)); see also S’holder
Representative Servs. LLC v. Alexion Pharms., Inc., 2021 WL 3925937, at *4 (Del. Ch.
Sept. 1, 2021) (noting that “[r]ipeness, the simple question of whether a suit has been
brought at the correct time, goes to the very heart of whether a court has subject matter
jurisdiction”).
30
   XL Specialty Ins. Co. v. WMI Liquid. Tr., 93 A.3d 1208, 1217 (Del. 2014) (quoting
Stroud, 552 A.2d at 480).
31
     Id. (quoting Julian v. Julian, 2009 WL 2937121, at *3 (Del. Ch. Sept. 9, 2009)).
C.A. No. 2021-0701-LWW
July 8, 2022
Page 8 of 17

interpretation that would rebut the defendant’s argument, a review of that Agreement

reveals that the Payment Claim is unripe.

          The plaintiffs allege that a Triggering Event under the LLC Agreement

occurred on September 9, 2020.32 Specifically, they contend that Klein’s transfer of

a portion of his Class B units to Tara Klein constituted a Triggering Event under

Section 8.02(h).33           Following Klein’s delivery of the Triggering Event

Communication on September 11, 2022, they assert, the other Class B members had

90 days to exercise an option to purchase the Kleins’ units, the Company had the

following 180 days to do the same, and—if the options remained unexercised—ECG

Acquisition was “required to purchase all or any portion of the Affected Units that

the Class B Members and the Company [did] not elect[] to purchase.”34 The

plaintiffs also allege that the price to be paid for the units is equal to the “Triggering

Event Purchase Price.”35

          For Triggering Events “set forth in Section[s] 8.02(e)-(l),” the LLC

Agreement provides that the “Triggering Event Purchase Price shall equal the

Applicable Liquidation Value of such Affected Units as of the Applicable Valuation


32
     Compl. ¶¶ 18-19.
33
     LLC Agreement § 8.02(h).
34
     Id. § 8.04(d); see id. § 8.04(a).
35
     See id. § 8.04(f).
C.A. No. 2021-0701-LWW
July 8, 2022
Page 9 of 17

Date.”36 The Applicable Liquidation Value is the “Liquidation Value of a Class B

Unit as of each Valuation Date immediately preceding an Equity Event Date.”37 The

Valuation Date is September 30 of any given year and the earliest possible Equity

Event Date is January 31, 2023.38 The Applicable Valuation Date is “the Valuation

Date immediately prior to” the Triggering Event.39

          A nonsensical result seems to arise from these competing definitions. Read

together, the Triggering Event Purchase Price after a Section 8.02(h) Triggering

Event is equal to a value set as of September 30, 2022 (the Valuation Date preceding

the Equity Event Date) which is itself set as of September 30, 2019 (the Valuation

Date prior to the Triggering Event).40 Thus, it is difficult to discern under the LLC

Agreement how much would be owed to the Kleins for their Class B units.



36
     Id. § 8.04(c).
37
     Id. § 7.09(a).
38
   Id. § 1.01. The full definition of Equity Event Date in the LLC Agreement is “(i) January
31st of each year, beginning after the third (3rd) anniversary of the Effective Date, and if
earlier, (ii) January 31st of each year beginning in the year in which an Edmiston
Termination occurs; provided, that any Equity Event Date may be extended for up to 30
days by the Board, including the Class B Manager, in its discretion.” Id. Because the
“Effective Date” is November 1, 2019 and the “Edmiston Termination” scenario was not
triggered, the earliest possible Equity Event Date is January 31, 2023. Id. at Preamble;
Compl. ¶ 35.
39
     LLC Agreement § 8.04(b)
40
   Though the table in Section 8.04(f) seems to further confuse the issue by speaking in
terms of the “Fair Market Value,” the Fair Market Value is simply the Liquidation Value
for purposes of Article VIII of the LLC Agreement. Id. § 1.01.
C.A. No. 2021-0701-LWW
July 8, 2022
Page 10 of 17

           There is comparatively less ambiguity, however, as to when ECG Acquisition

is required to pay the Triggering Event Purchase Price. Section 8.04(e) of the LLC

Agreement states that the “consummation of such sale shall be held at the offices of

the Company on the Equity Event Date . . . following the date the Class A Member

Purchase Notice was issued.”41 It is “[o]n the date determined in Section 8.04(e)

[that] the Affected Member shall . . . tender to . . . the Class A Member” their units.

And it is on that date that the Class A Member “shall pay the Affected Member the

Triggering Event Purchase Price . . . by way of the provision of an unsecured non-

negotiable promissory note . . . with an original principal balance and payment terms

as set forth on the table” in Section 8.04(f).42

           The table in Section 8.04(f) states that the Company can choose between two

sets of payment terms following a Section 8.02(h) Triggering Event. One of the sets

requires the Company to pay the principal balance “in a single installment on [the]

3rd anniversary of [the] Triggering Event.”43




41
   Id. § 8.04(e). Tying the applicable Equity Event Date to the Class A Member Purchase
Notice—which the plaintiffs allege has not been issued—seems to invite the possibility of
the payment date being delayed indefinitely. Because the plaintiffs do not raise this issue
in their Complaint, I do not address it in this letter opinion.
42
     Id. § 8.04(f).
43
     Id.
C.A. No. 2021-0701-LWW
July 8, 2022
Page 11 of 17

         The parties agree that the earliest possible Equity Event Date is January 31,

2023 and that the Triggering Event date is September 9, 2019. As a result, the

earliest time at which ECG Acquisition would owe the plaintiffs a promissory note

is January 31, 2023. The earliest date on which the balance would become due—

given the plain language of the contract and under the payment terms described

above—is September 9, 2022.

         Regardless of the internal inconsistency of having to pay off the principal

balance of a note before its issuance, the plaintiffs have not been harmed by any non-

payment of the Triggering Event Purchase Price—however defined—because

payment is not yet due. This court “decline[s] to render hypothetical opinions, that

is, [those] dependent on supposition.”44 Because I cannot determine whether the

plaintiffs will be satisfactorily paid for their Class B units at some point in the future,

the adjudication of the plaintiffs’ Payment Claim would be premature and

advisory.45 Judicial intervention may ultimately prove unnecessary.




44
     Stroud, 552 A.2d at 480.
45
   See id. at 479 (noting that while the Declaratory Judgment Act “may be employed as a
procedural device to ‘advance the stage at which a matter is traditionally justiciable,’ the
statute ‘is not to be used as a means of eliciting advisory opinions from the courts’”
(quoting Rollins Int’l, 303 A.2d at 662)).
C.A. No. 2021-0701-LWW
July 8, 2022
Page 12 of 17

       Accordingly, the Payment Claim in Count One is unripe. It must be dismissed

without prejudice under Rule 12(b)(1).46

              2.     Count Two

       The defendant also argues that Count Two does not present a justiciable

dispute under Rule 12(b)(1), asserting that the plaintiffs have failed to demonstrate

harm caused by the restrictive covenants in the LLC Agreement. The plaintiffs

disagree, claiming that the restrictions theoretically prevent Klein from activities

(such as soliciting Company customers) he might otherwise undertake.

       Section 12.02(a) of the LLC Agreement prevents Klein from engaging in

“Competition”—that is, from “in any manner engag[ing] in any business or

enterprise . . . in which [ECG Topco] or any of its Subsidiaries” participates—until

November 1, 2024.47 Section 12.02(b) requires him to not “induce or attempt to

induce” the Company or its subsidiaries’ employees from leaving or their customers




46
   Dismissals for lack of subject matter jurisdiction are generally without prejudice. See,
e.g., Intel Corp. v. Fortress Inv. Gp. LLC, 2021 WL 4470091, at *9 & n.79 (Del. Ch.
Sept. 30, 2021) (dismissing claims for lack of subject matter jurisdiction without prejudice
where jurisdiction was lacking because the relief sought was duplicative of adequate
remedies at law); Carlyle Inv. Mgmt. L.L.C. v. Moonmouth Co., 2015 WL 5278913, at *18
(Del. Ch. Sept. 10, 2015) (dismissing claims without prejudice where subject matter
jurisdiction was lacking because no actual controversy existed).
47
  LLC Agreement §§ 1.01, 12.02(a), 12.02(d). More specifically, Klein is prevented from
engaging in Competition until the later of November 1, 2024 and the third anniversary of
his termination, October 23, 2023. See id. § 12.02(d).
C.A. No. 2021-0701-LWW
July 8, 2022
Page 13 of 17

and other “business relation[s]” from “materially alter[ing]” their relationships with

the Company.48

         The Complaint is devoid of allegations suggesting that Klein is attempting to

(or would like to) solicit the Company’s clients but is restrained by Section 12.02(b).

Nor does it suggest that Klein has been unable to obtain employment or that he is

otherwise harmed by Section 12.02(a). The only allegations in the Complaint

concerning the restrictive covenants simply restate the covenants themselves.49 The

plaintiffs have therefore not pleaded a legitimate, non-hypothetical interest in having

the court determine the validity of the LLC Agreement’s restrictive covenants.50

         As a result, Sapp v. Casey Employment Services, Inc., on which the plaintiffs

rely, is inapposite.51 In Sapp, the plaintiff alleged that she had “attempted, without

success, to find employment that would not violate the disputed covenant not to

compete,” that she did not have “any education, training or skills outside of the




48
     Id. § 12.02(b).
49
     Compl. ¶¶ 55-56.
50
  See In re Digex, Inc. S’holders Litig., 789 A.2d 1176, 1206 (Del. Ch. 2000) (noting that
a ripeness determination involves a “practical evaluation of the legitimate interest of the
plaintiff in a prompt resolution of the question presented and the hardship that further
delay may threaten” (quoting Schick Inc. v. Amalgamated Clothing & Textile Workers
Union, 533 A.2d 1235, 1239 (Del. Ch. 1987))).
51
     1989 WL 133628 (Del. Ch. Nov. 3, 1989).
C.A. No. 2021-0701-LWW
July 8, 2022
Page 14 of 17

[relevant] industry,” and that she was unemployed as a result.52 Nothing of the sort

is alleged here.53

          Having failed to demonstrate an actual controversy between the parties, the

plaintiffs have not met their burden of establishing subject matter jurisdiction in this

court. Count Two is therefore also dismissed without prejudice.

          B.      Rule 12(b)(6) Arguments

          Under Rule 12(b)(6), all well-pleaded allegations are accepted as true and

reasonable inferences are drawn in the non-movant’s favor.54 A complaint must be

dismissed where it “does not assert sufficient facts that, if proven, would entitle the

plaintiff to relief.”55

          In the Purchase Notice Claim advanced in Count One, the plaintiffs assert that

the restrictive covenants in the LLC Agreement are void because the Company and

ECG Acquisition violated the LLC Agreement.                They allegedly did so by,



52
     Id. at *3.
53
   See Def.’s Reply Br. 18-19 (Dkt. 21). According to a press release submitted by the
defendant, Klein has secured gainful employment at an accounting and consulting firm
since leaving Executive Consulting Group. See Weaver Continues Expansion of Health
Care Practice with the Addition of Adam Klein, Managing Director, Press Release
(Dec. 14, 2021); In re Duke Energy Corp. Deriv. Litig., 2016 WL 4543788, at *4 n.34 (Del.
Ch. Aug. 31, 2016) (taking judicial notice of a publicly available press release).
54
     Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002).
55
  In re Crimson Expl. Inc. S’holder Litig., 2014 WL 5449419, at *8 (Del. Ch. Oct. 24,
2014).
C.A. No. 2021-0701-LWW
July 8, 2022
Page 15 of 17

respectively, “not issuing a Purchase Notice” for the Kleins’ units and failing to

make required payments.56 Above, I dismissed the plaintiffs’ claim related to

alleged failure to make payments because it is not ripe. That argument can no longer

support the Purchase Notice Claim.

           That leaves the aspect of the Purchase Note Claim based on the allegation that

“[the Company] has violated the LLC Agreement by not issuing a Purchase Notice

for the Affected Units.”57 The defendant argues that this contention cannot form the

basis of a reasonably conceivable claim because a purchase notice is not owed to the

Kleins.58

           The plain language of the LLC Agreement supports the defendant’s argument.

The LLC Agreement requires the Company to give ECG Acquisition—not Class B

members—written notice “as soon as practicable” once it determines that ECG




56
     Compl. ¶ 50.
57
     Id.
58
   Def.’s Opening Br. 21. Though the defendant makes this argument in a section focused
on Rule 12(b)(1) and the plaintiffs respond in similarly titled section, where “the issue of
standing is so closely related to the merits, a motion to dismiss based on lack of standing
is properly considered under Rule 12(b)(6) rather than Rule 12(b)(1).” Appriva S’holder
Litig. Co. v. ev3, Inc., 937 A.2d 1275, 1285-86 (Del. 2007); see Pls.’ Answering Br. 27
(Dkt. 19). Because the defendant also moved under Rule 12(b)(6), I consider the parties’
arguments under that Rule.
C.A. No. 2021-0701-LWW
July 8, 2022
Page 16 of 17

Acquisition will be required to purchase a Class B member’s units after a Triggering

Event.59

           But even if the Company failed to supply ECG Acquisition with notice, that

purported breach would not entitle the plaintiffs to the relief of voiding the restrictive

covenants that they seek.

           When it comes to restrictive covenants of the type at issue here, “Delaware

courts excuse performance of non-compete obligations following a material breach”

that “goes to the essence” of the agreement.60 Often, the material breach involves

the non-payment of compensation by an employer as per the terms of an employment

agreement.61 That was the case in Physiotherapy Corp v. Moncure, for instance,

which the plaintiffs cite for support.62 There, the defendant employer’s breach

lowered the plaintiff’s compensation by 15-18% by affecting a portion of an

employment agreement that the plaintiff had specifically negotiated with the

employer.63 The court found that amount to be material and that aspect of the

contract “key”—it went “to the essence” of the agreement.64


59
     LLC Agreement § 8.04(d).
60
     Physiotherapy Corp. v. Moncure, 2018 WL 1256492, at *4 (Del. Ch. Mar. 12, 2018).
61
     See, e.g., id.
62
     Id.
63
     Id. at *5.
64
     Id. at *4, *6.
C.A. No. 2021-0701-LWW
July 8, 2022
Page 17 of 17

       Here, the required notice to ECG Acquisition does not form the essence of the

LLC Agreement.65 Certainly, it does not form the essence of the LLC Agreement

for the plaintiffs, to whom no notice is owed. The plaintiffs do not even allege that

this breach is material or that they have been harmed by the Company’s alleged

failure to give notice to ECG Acquisition.

       The Purchase Notice Claim in Count One is therefore dismissed without

prejudice under Rule 12(b)(6).

III.   CONCLUSION
       For the reasons described above, the Complaint is dismissed without prejudice

in its entirety. The parties shall confer on and submit an implementing order within

one week of this decision.

                                            Sincerely yours,
                                            /s/ Lori W. Will
                                            Lori W. Will
                                            Vice Chancellor




65
  See id. at *5 (“A slight breach by one party . . . while giving rise to an action for damages,
will not necessarily terminate the obligations of the injured party to perform under the
contract.”).